Citation Nr: 1101001	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  00-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
interstitial lung disease, claimed as due to asbestos or chemical 
exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran has active duty for training (ACDUTRA) from May 1979 
to February 1980, active duty from September 1990 to October 
1990, and additional periods of ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue on appeal was previously denied by the Board in a May 
2000 decision. The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 Order, the Court vacated the November 1999 decision 
and remanded the matter back to the Board for development 
consistent with the Appellee's Unopposed Motion for Remand and to 
Stay Proceedings (Motion).  In August 2001, August 2006, and 
August 2007, the Board ordered remands to accomplish additional 
development.  The file has now been returned to the Board for 
further consideration.

The Board notes that the Veteran had been represented in the 
present appeal by a private attorney.  However, the Veteran filed 
a VA Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of The American Legion, in 
January 2008, thereby revoking his appointment his private 
attorney.  See 38 C.F.R. § 14.631(f)(1) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was likely exposed to asbestos and chemicals in 
service, but the most probative evidence of record does not 
include a current diagnosis of an asbestos-related pulmonary 
disorder.
2.  A lung disorder, diagnosed as chronic obstructive pulmonary 
disease (COPD), is not related to his service or to any incident 
therein, including exposure to asbestos or chemicals.


CONCLUSION OF LAW

A lung disorder, to include interstitial lung disease, was not 
incurred in or aggravated by service, including asbestos or 
chemical exposure.  38 U.S.C.A.         §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.     §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between a Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, November 2001, 
September 2003, and March 2006 letters advised the Veteran of the 
evidence and information necessary to substantiate his service 
connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, the March 2006 VCAA letter informed him of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.

To the extent that the November 2001, September 2003, and March 
2006 VCAA letters were untimely, as they were sent to the Veteran 
prior to the initial unfavorable AOJ decision, the AOJ 
subsequently readjudicated the claim based on all the evidence in 
a number of Supplemental Statements of the Case (SSOC).  The most 
recent SSOC is dated in July 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

Relevant to the duty to assist, service treatment records, VA and 
private treatment records, and Social Security Administration 
(SSA) records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary to 
decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in October 2002 and October 2006.  
An addendum to the October 2006 VA examination report was 
received in June 2008.  The Board also sought an advisory medical 
opinion from the Veterans Health Administration (VHA) in April 
2010 and such was received in July 2010.  The Board notes that 
neither the Veteran nor his representative have asserted that the 
medical opinions obtained are inadequate.  Moreover, the Board 
finds that such opinions are adequate for adjudicating the 
Veteran's claim in that they are supported by a rationale based 
on the record, to include the medical records as well as the 
Veteran's lay statements.  

Additionally, the Board finds there has been substantial 
compliance with prior Board remand directives.  The Board notes 
that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  
Subsequent to the most recent Board remand in August 2007, the 
AOJ obtained relevant private treatment records and obtained a VA 
opinion.  The AOJ later issued a SSOC in July 2008.  Related to 
prior remands, the Board notes that subsequent to the remands 
dated in August 2001 and August 2006, the AOJ provided the 
Veteran with sufficient VCAA notice and afforded the Veteran VA 
examinations.  The AOJ later issued SSOCs in October 2004, March 
2006, and March 2007.  Thus, the Board finds that the AOJ 
substantially complied with the mandates of its remands.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).

The Board finds that VA has fully satisfied the duty to assist.  
In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran in the 
present appeal at every stage in this case, at least insofar as 
any errors committed were not harmful to the essential fairness 
of the proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his claim.



II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  However, the 
Veteran has not been diagnosed with a lung disorder for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving a claim of entitlement based on exposure to 
asbestos during military service as the cause of current 
disability, the claim must be analyzed under VA administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. 
App. 120, 124-25 (1997).

While there is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 (Sept. 21, 
1992) [formerly DVB Circular 21-88-8, Asbestos-Related Disease 
(May 11, 1988)].  In December 2005, the M21-1 was rescinded and 
replaced with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1.  See M21-1MR, Part IV, 
subpart ii, Chapter 2, Section C.

VA has acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, including 
pulmonary fibrosis and lung cancer, which may occur 10 to 45 
years after exposure.  When considering VA compensation claims, 
rating boards have the responsibility of ascertaining whether or 
not military records demonstrate evidence of asbestos exposure in 
service and to assure that development is accomplished to 
ascertain whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.

VA must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  See 
also VAOPGCPREC 4-2000 (Apr. 13, 2000).  The diseases listed as 
commonly associated with asbestos exposure include mesothelioma, 
interstitial pulmonary fibrosis (asbestosis), lung cancer, cancer 
of the gastrointestinal tract, pleural effusions and fibrosis, 
pleural plaque, urogenital cancer, or pharyngolaryngeal cancer.  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis, pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum.  The 
clinical diagnosis of asbestosis requires a history of exposure 
and radiographic evidence of parenchymal lung disease.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and brake 
linings, manufacture and installations of roofing and flooring 
materials, asbestos cement and pipe products, military equipment, 
etc. 

The Veteran contends that he was exposed to asbestos and other 
chemicals during service and that as a result of this exposure he 
developed an asbestos-related pulmonary disorder, specifically, 
interstitial lung disease.  He asserts that he was exposed to 
asbestos and other chemicals, including solvents and fumes, as a 
result of his in-service employment as a painter.  Review of the 
Veteran's service personnel records indicate that he was exposed 
to paint, dust, fumes, chemicals, to possibly include asbestos.  
The Board finds that the Veteran's testimony regarding exposure 
to asbestos and chemicals is consistent with his military 
occupational specialty, and thus for the purpose of this inquiry 
will proceed as though he was exposed to asbestos and chemicals 
during service.

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of respiratory problems.  They 
are also negative for asbestosis or another asbestos-related 
disease.  Because no respiratory problem was found on examination 
at separation, and the Veteran does not so contend, the Board 
finds that there was no evidence of a chronic lung disorder at 
separation.  38 C.F.R.                § 3.303(b).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of his lung disorder.  38 
C.F.R. § 3.303(b).  The first post-service clinical evidence of a 
diagnosis of a lung disorder is dated in May 1994, four years 
after separation from service.  At that time, the Veteran denied 
any respiratory problems and had no significant complaints or 
history until the time of his recent dyspnea with pain on 
exertion.  The private physician, Dr. M., diagnosed the Veteran 
with asbestos versus subclinical asthma.  

Private treatment records dated in April 1995 indicate that the 
Veteran presented with significant pulmonary symptoms that could 
indicate the possibility of asbestos-related disease, with some 
compatible chest x-ray examination findings.  Dr. M. reported 
that pulmonary function testing (PFT) was required.  Additional 
private treatment records dated in April 1995 indicate that the 
Veteran presented for reevaluation due to his recent rejection 
for compensation related to asbestos exposure.  Dr. M. noted that 
the Veteran was not prescribed any medication and that he 
complained of dyspnea on exertion.  Dr. M. reported that he was 
unable to diagnosis an asbestos-related disease without further 
studies.

Record of PFT, dated in October 1996, indicates that the Veteran 
demonstrated spirometry, lung volume, and diffusion capacity 
within normal limits.  A notation indicates that the Veteran had 
an insignificant response to the bronchodilator.  A hand-written 
and difficult to read note on the PFT report indicates that the 
Veteran had a small airway obstruction.  The hand-written word 
"interstitial" appears, but without further comment.  

Private treatment records dated in October 1996 indicate that the 
Veteran underwent recent PFT and his physician, Dr. M., reported 
that such was consistent with very mild interstitial process.  
Record of private x-ray examination of the chest, dated in 
September 1999, indicates that the Veteran had hyper-expansion of 
the lungs and a narrowed cardiac silhouette with increased 
markings, consistent with COPD.

Dr. M., in November 1999 submitted a letter on the Veteran's 
behalf.  Dr. M. wrote that the Veteran had asthma and significant 
asbestos exposure from his normal occupation and weekend 
supplemental job that resulted in early interstitial lung disease 
on x-ray examination of the chest on several occasions.  

On VA examination in October 2002, the Veteran reported that he 
worked around asbestos for eight or nine years when he was 
working with truck brakes.  He also reported that he did paint 
and body work during his military service.  The Veteran 
complained of shortness of breath when walking one-half of one 
block.  He reported that he was not receiving treatment for his 
pulmonary complaints and was not taking any prescription 
medication.  Physical examination revealed a moderate productive 
cough, with dyspnea on exertion.  The examiner reported that x-
ray examination of the chest did not reveal any asbestosis, and 
PFT suggested some obstruction, but no restrictive disease.  The 
examiner reported that the Veteran was not asthmatic and that 
there was no apparent restrictive disease, and diagnosed the 
Veteran with COPD and history of asbestosis and solvent exposure.  

Dr. K., in September 2002, reported that chest x-ray examination 
revealed hyperinflation, consistent with some degree of chronic 
obstructive pulmonary change.  He diagnosed the Veteran with 
COPD.  In private treatment records dated in January 2003, Dr. K. 
reported that chest x-ray examination revealed hyperinflation.

In December 2004, Dr. K. submitted a letter on the Veteran's 
behalf.  He wrote that the Veteran had several medical problems, 
as likely as not related to exposure to chemicals and asbestos in 
the military.  Dr. K. noted that he had reviewed the Veteran's 
service treatment records.  He further reported that x-ray 
examination of the chest in December 2004 revealed interstitial 
change and hyperinflation, consistent with interstitial lung 
disease.  He noted that PFT in December 2004 revealed severe 
restrictive defect, consistent with some degree of interstitial 
lung disease.  Dr. K., also in December 2004, reported that chest 
x-ray examination revealed hyperinflation, consistent with COPD.

Private treatment records dated in January 2006 indicate that the 
Veteran reported occasional difficulty breathing and the use of 
inhalers.  Dr. K. reported that the Veteran had interstitial lung 
disease, by physical and x-ray examination and computed 
tomography.  In private treatment records dated in January 2006, 
he reported that chest x-ray examination revealed very hyper-
inflated lungs, consistent with COPD or reactive airway disease, 
and mild interstitial changes.  He reported that a clinical 
correlation was needed.  Dr. K., in private treatment records 
dated in February 2006, reported that chest x-ray examination 
revealed lungs consistent with COPD, otherwise negative.  In 
January 2007, he noted that the Veteran had asthma and COPD.

On VA examination in October 2006, the Veteran reported the onset 
of his pulmonary complaints as the late 1990's.  He reported that 
he was exposed to asbestos from brake shoes and paint during his 
military service.  He complained of an occasional non-productive 
cough, daily or several times each day; weekly wheezing; and 
increasing, frequent dyspnea on exertion.  He reported that he 
quit smoking in 1991, and previously smoked three or four 
cigarettes each day for ten years.  The examiner reported that 
there was no history of emphysema, asthma, or respiratory 
failure.  Physical examination was entirely negative.  The 
examiner reported that there were no conditions that may be 
associated with pulmonary restrictive disease.  The examiner 
reported that x-ray examination of the chest revealed 
emphysematous changes, with no evidence of pleural thickening.   
The examiner also reported that PFT revealed no obstruction in 
spirometry.  The examiner reported that PFT also revealed reduced 
maximum voluntary volume or maximum voluntary ventilation, 
possibly due to poor patient effort or neuromuscular disease, and 
increased respiratory volume which may suggest obstruction with 
air trapping.  The examiner reported that PFT revealed that 
diffusion capacity of carbon monoxide and total lung capacity 
were normal.  
The examiner diagnosed with Veteran with COPD and opined that 
such is less likely as not caused by or the result of his in-
service asbestos exposure.  He noted that while previous private 
physicians documented that the Veteran had abnormal chest x-ray 
examinations consistent with interstitial lung disease, the 
description of some of the x-ray examination reports indicates 
hyperinflation, not an interstitial lung process.  The examiner 
noted that recent VA x-ray examination revealed emphysematous 
lung disease and not interstitial lung disease.  The examiner 
noted that the Veteran's private physician hand-wrote the word 
"interstitial" on a previous PFT report.  The examiner noted 
that his review of such report revealed normal results, not 
diagnostic of any lung disease, including interstitial lung 
disease.  The examiner noted that previous PFT revealed normal 
spirometry and elevated residual lung volume, without evidence of 
interstitial lung disease and possibly evidence of obstructive 
lung disease.  The examiner noted that the Veteran's medical 
history included asbestos exposure.  He noted that, with the 
exception of the diagnosis of interstitial lung disease being 
listed in his private physician's clinical notes, there was no 
other evidence to support such diagnosis.  The examiner noted the 
Veteran's smoking history and, based upon his chest x-ray 
examinations and PFT indicating elevated residual lung volume, 
diagnosed the Veteran with COPD.  Based on the foregoing, he 
opined that the Veteran's smoking history is much more likely the 
cause of his COPD than his in-service asbestos exposure.  The 
examiner noted that he reviewed the Veteran's claims file. 

Private treatment records dated in September 2007 indicate that 
the Veteran underwent a chest x-ray examination.  Such revealed 
clear lungs, with hyperinflation.  

In a June 2008 addendum, the VA examiner who conducted the 
October 2006 examination reported that he reviewed additional 
treatment records from Dr. K.  The VA examiner reported that 
review of such records did not change the opinion rendered in 
October 2006.  The VA examiner again reported that while Dr. K.'s 
clinical notes include a history of asbestos exposure, there is 
no definitive diagnosis of asbestosis.  The VA examiner again 
reported that Dr. K.'s December 2004 PFT report is not diagnostic 
of restrictive or interstitial lung disease.  The VA examiner 
opined that mildly reduced FVC and FEV1 can be present in both 
restrictive and obstructive lung disease, and that the Veteran's 
prior PFT indicates lung volumes more consistent with mild 
obstructive lung disease.  The examiner concluded that the 
Veteran's claims file did not include evidence of interstitial 
lung disease or asbestosis.

The Board, subsequent to its August 2007 remand, sought a VHA 
advisory medical opinion in April 2010.  In a response dated in 
July 2010, the physician stated that he reviewed all four volumes 
of the Veteran's claims file.  He provided a recitation of the 
clinical findings, specifically results of chest x-ray 
examinations and PFT.  The physician noted that results of a 
March 1988 chest x-ray examination were normal and x-ray 
examination in January 1991 revealed fields free and clear of 
infiltrates.  The physician noted that reports of chest x-ray 
examinations dated from October 2002 to September 2007 revealed 
emphysematous changes and/or hyperinflation, without comment as 
to increased interstitial markings, pleural thickening, and/or 
calcifications or diaphragmatic calcifications to suggest 
asbestos-related disease or asbestosis.  The physician noted that 
spirometry in September 1996 revealed a mild obstructive defect, 
and spirometry in October 2002 revealed reduced lung volumes as 
evidence of an obstructive defect.  The physician reported that 
the Veteran's lung volumes at that time were consistent with 
hyperinflation rather than restriction, which would be the 
pattern seen if the Veteran indeed had interstitial lung disease 
secondary to asbestos exposure.  The physician noted that 
spirometry in December 2004 revealed some obstruction present, 
but that one could not state if the Veteran had additional 
restriction without having lung volume measurements to review.  
The physician noted that prior PFT in October 2002 revealed a 
pattern exactly the same as the pattern revealed in December 
2004.  The physician noted that Dr. K. found bibasilar crackles 
and decreased breath sounds on physical examination in September 
2002. 

Based on the foregoing, the physician concluded that the Veteran 
had significant COPD, most likely related to his tobacco use.  
The physician reported that the Veteran did not have asbestos-
related disease or asbestosis by chest x-ray examination or PFT.  
He reported that while Dr. K. found bibasilar crackles on 
physical examination, such did not change his opinion as to the 
etiology of the Veteran's lung disease.  He reasoned that 
crackles in the lungs can also be associated with cardiac 
disease.  The physician opined that the Veteran's work exposures 
during service are unlikely related to his COPD.  He reasoned 
that there was no evidence of interstitial lung disease by chest 
x-ray examination or PFT.  
An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although the Veteran's private physicians, Dr. M. and Dr. K., 
have diagnosed the Veteran with interstitial lung disease, the 
Board places more probative weight on the VHA advisory opinion 
received in July 2010 that the Veteran does not have an asbestos-
related lung disease, including interstitial lung disease, 
related to any in-service exposure to asbestos or chemicals.  In 
so doing, Board finds that the extent to which the VA physician 
examined the positive evidence of record, Dr. M. and Dr. K.'s 
opinions, and discussed each element of the same to be 
persuasive.  In essence, the skill in analyzing the data 
demonstrated by the VA physician rendered his opinion the most 
probative opinion of record.  The Veteran's private physicians, 
Dr. M. and Dr. K., opined that certain x-ray examinations or PFT 
results yielded results consistent with a restrictive airway 
disease, to include interstitial lung disease; however neither 
physician provided a basis for such opinions such that the Board 
may find them in equipoise with that of the VA physician.  
Moreover, the Board finds that the July 2010 VA examiner's 
opinion contained clear conclusions with supporting data as well 
as a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  As such, the 
Board accords great probative weight to the July 2010 VA 
examiner's opinion.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  There is no evidence of 
treatment or complaint for any respiratory or lung problems 
during the Veteran's service.  Moreover, the first medical 
evidence demonstrating pulmonary complaints is not shown until 
1994, four years after separation from service.  Significantly, 
as the Veteran himself placed the onset of his pulmonary 
complaints many years after separation from service, there is no 
continuity of symptomatology.  This evidence weighs heavily 
against the Veteran's claim on a direct basis.  38 C.F.R. § 
3.303; Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service.).  Finally, the record lacks medical 
evidence establishing a possible relationship between the 
Veteran's lung disease found present, COPD, and his period of 
active service.  The July 2010 VA opinion, which the Board has 
determined to be the most probative opinion of record, related 
the Veteran's current lung disorder, COPD, to his history of 
smoking.  Because his COPD has been determined to be unrelated to 
service, and there is no probative evidence to the contrary, 
service connection is not warranted.

The Board notes that in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to medical 
matters.  Specifically, the Federal Circuit determined that a 
layperson may establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Thus, while the Veteran is competent to report experiencing 
symptoms such as shortness of breath or dyspnea on exertion, he 
is not competent to diagnose a lung disorder, to include 
asbestosis or interstitial lung disease, which are complex 
disorders requiring testing to definitively diagnose.  
Additionally, the Veteran is not competent to provide an 
etiological nexus between any lung disease and his service, 
including exposure to asbestos and other chemicals; as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
Veteran is competent in certain situations to provide a diagnosis 
of a simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more complex 
medical questions).

In sum, the weight of the medical evidence demonstrates that the 
Veteran's lung disorder found present, COPD, began years after 
service and was not caused by any incident of service, including 
exposure to asbestos or chemicals.  The Board thus concludes that 
a lung disorder, to include interstitial lung disease, was not 
incurred in or aggravated by service, including exposure to 
asbestos or chemicals.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a lung disorder, to include interstitial 
lung disease, claimed as due to asbestos exposure, is denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


